Citation Nr: 1728316	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  11-07 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an apportionment of the Veteran's VA compensation benefits on behalf of the Veteran's children, M.T., K.T., and M.T.


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to October 1998.  The appellant is the Veteran's former spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 special apportionment decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Generally, all or any part of a veteran's compensation may be apportioned on behalf of a spouse and children if the veteran is not residing with the spouse and children, and the veteran is not reasonably discharging his or her responsibility for the spouse's and/or the children's support.  38 U.S.C.A. § 5307 (a) (West 2014); 38 C.F.R. § 3.450 (a)(ii) (2016). 

VA law provides that if a veteran is not living with his or her spouse or his or her children are not in the veteran's custody, all or any part of the compensation or pension payable on account of the veteran may be apportioned as may be prescribed by the Secretary.  38 U.S.C.A. § 5302 (West 2014).  

A "general" apportionment may be paid if the Veteran is not residing with his or her spouse or if his or her children are not residing with the veteran and the veteran is not reasonably discharging his responsibility for the spouse's or the children's support.  38 C.F.R. § 3.450 (2016).  

A "special" apportionment may be paid where hardship is shown to exist but benefits may be apportioned between the veteran and his or her dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest. In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the veteran, his or her dependents, and the apportionment claimants.  38 C.F.R. § 3.451 (2016).  It is noted that, ordinarily, a special apportionment of more than 50 percent of a veteran's benefits would constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportioned.  Id.  

For the purpose of determining entitlement benefits, the term "child of the veteran" means an unmarried person who is a legitimate child who is under the age of 18 years, or who, before reaching the age of 18 years, became permanently incapable of self-support, or who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101 (4)(A); 38 C.F.R. § 3.57.  At the time of the Veteran's request for apportionment in January 2007 for herself and her three children, M.T. (the oldest child) was 15 years old, K.T. was 13 years old, and M.T. (the youngest child) was 7 years old.  

The Board notes that a claim for an apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102; see also 38 C.F.R. §§ 20.500 -20.504, 20.713.  Under applicable criteria, all interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights. 38 C.F.R. § 19.100.

Upon the filing of a notice of disagreement (NOD) in a simultaneously contested claim, all interested parties will be furnished with a statement of the case (SOC).  38 C.F.R. § 19.101.  When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information that could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  38 C.F.R. § 19.102.  If a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimants and their representatives, if any, will be notified and afforded an opportunity to be present.  38 C.F.R. § 20.713.

Initially, the Board notes that there is no indication that the Veteran was provided the SOC issued in January 2011 or the supplemental statements of the case (SSOCs) issued in August 2014 and October 2014.  

Additionally, the Board notes that the oldest child, M.T., turned 18 years of age in June 2009; the child, K.T., turned 18 years of age in November 2011; and the youngest child, M.T., turned 18 years of age in June 2017.  The AOJ must determine if before reaching the age of 18 years, any of the three children became permanently incapable of self-support, or who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) was pursuing a course of instruction at an approved educational institution.  It appears that K.T. has been receiving Chapter 35 benefits since August 2012.  The AOJ must additionally take any action necessary concerning any apportionment monies awarded after the age of emancipation. 

Accordingly, the case is REMANDED for the following action:

1.  The file should be reviewed to ensure that all contested claims procedures have been followed.  Thereafter, the Veteran should be provided a copy of the January 2011 SOC and August 2014 and October 2014 SSOCs.  The Veteran should be afforded the opportunity to respond thereto. 

2.  An inquiry should be made to determine if before reaching the age of 18 years, either M.T., K.T., or M.T. became permanently incapable of self-support; or, after reaching the age of 18 years (but not after reaching the age of 23 years), pursued a course of instruction at an approved educational institution.  

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the appellant and the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




